DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/986594 filed on 08/06/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-13 are currently pending and have been rejected as follows.

Priority
Examiner notes that the Applicant has claimed priority from the provisional application 61/530477 filed 09/02/2011 and application 13/464698 filed 05/04/2012. However, support for the independent claim was not found in applications 61/530477 and 13/464698. In particular, the limitations of “wherein the first client” and “wherein the server receives” of Claim 1 are not supported by the ‘477 and ‘698 applications Examiner listed above.
Accordingly, the effective filing date of the present application is 07/10/2013 as application 13/938465 provides support for the present claims in specification paragraphs 218-225. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 recites “wherein the first client runs a disc jockey (DJ) software application during an entertainment event such that (a) the DJ software application plays a song during the entertainment event, (b) identifies the song during the entertainment event while the song is being played by the DJ software application during the entertainment event, (c) generates a set of play data during the entertainment event while the song is being played by the DJ software application and containing an identifier of the song, an identifier of an artist performing the song, a time of play of the song by the DJ software application during the entertainment event, a location of play of the song by the DJ software application during the entertainment event, and an identifier of a first user operating the DJ software application during the entertainment event while the song is being played by the DJ software during the entertainment event”. 
Examiner recommends Applicant amend the claim to clarify that the DJ software application is the element performing the limitations of (a), (b), and (c). Examiner suggests Applicant amend the claim in this manner: “wherein the first client runs a disc jockey (DJ) software application during an entertainment event such that the DJ software application (a) plays a song during the entertainment event, (b) identifies the song during the entertainment event while the song is being played by the DJ software application during the entertainment event, (c) generates a set of play data during the entertainment event while the song is being played by the DJ software application and containing an identifier of the song, an identifier of an artist performing the song, a time of play of the song by the DJ software application during the entertainment event, a location of play of the song by the DJ software application during the entertainment event, and an identifier of a first user operating the DJ software application during the entertainment event while the song is being played by the DJ software during the entertainment event”.
Appropriate correction is required. Dependent claims 2-13 inherit the objection as they do not cure the deficiencies of claim 1. 
Claims 2-13 are directed to a method. However, the claims depend from claim 1, which is directed to a system. For examination purposes the examiner will examine claims 2-13 as being directed to a system. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent Claim 1 recites the limitations “wherein the first client runs a disc jockey (DJ) software application during an entertainment event such that (a) the DJ software application plays a song during the entertainment event, (b) identifies the song during the entertainment event while the song is being played by the DJ software application during the entertainment event, (c) generates a set of play data during the entertainment event while the song is being played by the DJ software application and containing an identifier of the song, an identifier of an artist performing the song, a time of play of the song by the DJ software application during the entertainment event, a location of play of the song by the DJ software application during the entertainment event, and an identifier of a first user operating the DJ software application during the entertainment event while the song is being played by the DJ software during the entertainment event, and sends the set of play data to the server during the entertainment event” and “wherein the server receives the set of play data from the first client during the entertainment event and serves a webpage containing a dashboard based on the set of play data to the second client operated by a second user, wherein the dashboard presents a plurality of user interactive diagrams formed based on the identifier of the song, the identifier of the artist performing the song, the time of play of the song by the DJ software application during the entertainment event, the location of play of the song by the DJ software application during the entertainment event, or the identifier of the first user operating the DJ software application during the entertainment event while the song is being played by the DJ software during the entertainment event, wherein the second user is different from the first user, wherein the first user is geographically remote from the second user”.
The limitations of “wherein the first client” and “wherein the server” recite a method of organizing human activity. “Wherein the first client” involves a first user operating a DJ software application to (a) play a song, (b) identify a song, (c) generate a set of play data and where the play data is sent to the server. “Wherein the server” involves the server serving a webpage containing a dashboard based on the play data to the second client operated by a second user and where the first and second user are different people who are geographically remote from each other. Thus, the limitations within the independent claim are directed to organizing a commercial interaction/relationship between a first user who operates the DJ software application on a first client, a server, and a second user who operates a second client. Essentially, the first user transmits play data to the server who transmits the analytics of the play data to the second user. The first and second user may have the relationship of a DJ and an artist/record label, song user and song copyright owner, or DJ who plays a song at an event and a remote event attendee. Thus, the claims recite an abstract idea specifically certain methods of organizing human activities relating to commercial interactions and managing relationships/interactions between people. 
The judicial exception is not integrated into a practical application. Claim 1 recites a first client, a server, a second client, and a disc jockey software application. All of the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because mere instructions to apply the exception using generic computer components does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of an abstract idea into a practical application, the additional elements of a first client, a server, a second client, and a disc jockey software application to perform the abstract limitations amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible. 
None of the steps/functions of Claim 1 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The additional elements are merely used to perform the limitations directed to organizing methods of human activity, thus, the analysis does not change when considered as an ordered combination. The additional elements amount to no more than mere instructions to implement the abstract idea on a computer as the additional elements are merely used as tools to perform the abstract idea of organizing the (commercial) interaction between the first user, second user, and the server, thus, the additional elements do not meaningfully limit the claim. 
Dependent claims 5-11 merely add additional limitations that narrow down the abstract idea identified above. The limitations merely specify further when the webpage is served, when the set of play data is sent, what the interactive diagrams display, and when the dashboard is updated; thus, narrowing down the abstract ideas of organizing commercial interactions between the plurality of users and the server. 
Accordingly, Claims 1 and 5-11 are ineligible under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zolfo et al. (US2014/0067799) in view of Dion et al. (US2012/0158531).

	
As per independent Claim 1, 
Zolfo teaches a system comprising: 
a first client (figure 3 and para. 56 venue device 135), a server (see para. 37-43 and figure 1 music tracking web server (100), and a second client (para.115-126 requesting device which may be mobile phone or computer device)
wherein the first client runs a disc jockey (DJ) software application during an entertainment event (figure 3 and para. 56 where the venue device includes a music application operative on a processor component and is connected to venue music player 350 to play music throughout the venue; figure 4 and para. 63-64 where the music services offered at the venue includes live performances, utilizing a disc jockey to play songs, utilizing a juke box type system, etc.)
such that (a) the DJ software application plays a song during the entertainment event (figure 3 and para. 56 where the venue device includes a music application operative on a processor component and is connected to venue music player 350 to play music throughout the venue; para. 53, 68-69 and figure 5 where the venue device may provide event information such as date of the event, description, start time, and cover charge and on figure 5, “DJ” is one of the events scheduled to play music from 7 PM until close) 
(b) identifies the song during the entertainment event while the song is being played by the DJ software application during the entertainment event (see figure 3 and para. 61-62 where the music data module of the venue device keeps track of all songs played at the venue and updates the venue music data collection module each time a new song is played, each song may be associated with song data such as the name of the song and the name of the artist)
(c) generates a set of play data during the entertainment event while the song is being played by the DJ software application and containing an identifier of the song, an identifier of an artist performing the song, a time of play of the song by the DJ software application during the entertainment event, a location of play of the song by the DJ software application during the entertainment event, while the song is being played by the DJ software during the entertainment event, and sends the set of play data to the server during the entertainment event (see figure 3 and para. 61-62 where the music data module of the venue device keeps track of all the songs played at the venue (song name and artist name), each song is tagged with metadata such as name of the venue, location of venue, date and time song was played, the information is transmitted to the venue music data collection module 230)
wherein the server receives the set of play data from the first client during the entertainment event (see para. 54 and figure 1-2 where the music tracking web server includes venue component 130 which includes venue music data collection module 230 that receives song by song updates from different venue devices in different venues and the song updates include song title, artist name, venue name, venue location, date, and time the song was played)
serves a webpage containing a dashboard based on the set of play data to the second client operated by a second user wherein the dashboard presents a plurality of user interactive diagrams formed based on the identifier of the song, the identifier of the artist performing the song, the time of play of the song by the DJ software application during the entertainment event, the location of play of the song by the DJ software application during the entertainment event, or the identifier of the first user operating the DJ software application during the entertainment event (see figures 17 and 18 and para. 115-122 where venue data and the music played at the venues is stored in a database and users, on a requesting device such as a mobile device or computer device, may query the database; see figure 19 and para. 123-126 where business device may query the database for music data matching the requester’s specified criteria of a date range and an artist name, song title, and a venue; see also figure 16a-16b and para. 109-114 where the second user may query using “artist, venue, song, date” and the server returns a diagram of where the song was played during the time period specified) 

Zolfo does not teach, but Dion teaches:
an identifier of a first user operating the DJ software application during the entertainment event while the song is being played by the DJ software during the entertainment event (see Dion para. 349-353 where in para. 351, information about songs played at the location is fed to a display in the location or a wall on a social networking site, the information may be information about the song (title, artist, length), information about who played it, information about a playlist from which the songs are playing)
wherein the dashboard presents a plurality of user interactive diagrams formed based on the identifier of the song, the identifier of the artist performing the song, the time of play of the song by the DJ software application during the entertainment event, the location of play of the song by the DJ software application during the entertainment event, or the identifier of the first user operating the DJ software application during the entertainment event while the song is being played by the DJ software during the entertainment event (see Dion para. 104-105 where the jukebox includes operating software; para. 121 where a playlist created by a famous DJ may be played as part of a Virtual DJ event even though the DJ may not be present; para. 223, 250 where professional DJs may create and sell playlists; see para. 349-353 where information based on songs played at a location may be fed to a display in the location or a wall on a social networking site, the information may include song title, song artist, information about who played it (patron of the location who played the song), or information about a playlist and based on the detection of a song, custom generated information could be presented in para. 353-363 and figure 45 where in para. 358 the feed is displayed on a remote device through a social networking site directly to the device)
wherein the second user is different from the first user, wherein the first user is geographically remote from the second user (see Dion para. 263-266 where users may access the jukebox system from outside a particular location; para. 121 where a playlist created by a famous DJ may be played as part of a Virtual DJ event even though the DJ may not be present; para. 218-220 where a user may log into a jukebox from a location different from a jukebox housed locally in a bar; where in para. 358 the feed is displayed on a remote device through a social networking site directly to the device)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zolfo invention with Dion with the motivation of promoting the entertainment event and location where the entertainment event is taking place as in paragraph 349 of Dion “it may be desirable to keep track of the events that are taking place at a location. This information, along with certain other content, may be of interest to patrons at the location, patrons on their way to or considering whether to visit a particular location, friends who cannot make it to a location…the feed of information may be stored locally or remote from the location and then distributed to interested subscribers, readers, or patrons”.

As per dependent Claim 5,
Zolfo/Dion teaches the method of claim 1.
Zolfo does not teach, but Dion teaches:
wherein the server serves the webpage to the second client during the entertainment event (see para. 349-353 where information based on songs played at a location may be fed to a display in the location or a wall on a social networking site, the information may include song title, song artist, information about who played it (patron of the location who played the song), or information about a playlist and based on the detection of a song, custom generated information could be presented in para. 353-363 and figure 45 where in para. 358 the feed is displayed on a remote device through a social networking site directly to the device; see para. 353 “data could be fed spontaneously in a real-time dynamic broadcast of information to patrons and para. 349 where the information may be of interest to patrons on their way or considering whether to visit; para. 359 where Hotel California is being played which triggers factoids to appear in the feed)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zolfo invention with Dion with the motivation of promoting the entertainment event and location where the entertainment event is taking place as in paragraph 349 of Dion “it may be desirable to keep track of the events that are taking place at a location. This information, along with certain other content, may be of interest to patrons at the location, patrons on their way to or considering whether to visit a particular location, friends who cannot make it to a location…the feed of information may be stored locally or remote from the location and then distributed to interested subscribers, readers, or patrons”.

As per dependent Claim 6,
Zolfo/Dion teaches the method of claim 1.
Zolfo teaches:
wherein the set of play data is sent periodically to the server during the entertainment event (see figure 3 and para. 54, 61-62 where the music data module of the venue device keeps track of all the songs played at the venue (song name and artist name), each song is tagged with metadata such as name of the venue, location of venue, date and time song was played, the information is transmitted to the venue music data collection module 230 each time a new song is played allowing the music tracking website to have real-time knowledge of songs playing at all registered venues)

As per dependent Claim 7,
Zolfo/Dion teaches the method of claim 1.
Zolfo teaches:
wherein the set of play data is sent in real-time to the server during the entertainment event  (see figure 3 and para. 54, 61-62 where the music data module of the venue device keeps track of all the songs played at the venue (song name and artist name), each song is tagged with metadata such as name of the venue, location of venue, date and time song was played, the information is transmitted to the venue music data collection module 230 each time a new song is played allowing the music tracking website to have real-time knowledge of songs playing at all registered venues)

As per dependent Claim 8,
Zolfo/Dion teaches the method of claim 1.
Zolfo teaches:
wherein the server correlates the set of play data with a set of demographic data for the location of play of the song by the DJ software application during the entertainment event, wherein at least one of the user interactive diagrams presents the set of data integrated with the set of demographic data (see figures 17 and 18 and para. 115-122 where venue data and the music played at the venues is stored in a database and users, on a requesting device such as a mobile device or computer device, may query the database; see figure 19 and para. 123-126 where business device may query the database for music data matching the requester’s specified criteria of a date range and an artist name, song title, and a venue; see also figure 16a-16b and para. 109-114 where the second user may query using “artist, venue, song, date” and the server returns a diagram of where the song was played during the time period specified in figure 16b)

As per dependent Claim 9,
Zolfo/Dion teaches the method of claim 8.
Zolfo teaches:
wherein the at least one of the interactive diagrams is a map view (see figures 17 and 18 and para. 115-122 where venue data and the music played at the venues is stored in a database and users, on a requesting device such as a mobile device or computer device, may query the database; see figure 19 and para. 123-126 where business device may query the database for music data matching the requester’s specified criteria of a date range and an artist name, song title, and a venue; see also figure 16a-16b and para. 109-114 where the second user may query using “artist, venue, song, date” and the server returns a diagram of where the song was played during the time period specified in figure 16b)

As per dependent Claim 10,
Zolfo/Dion teaches the method of claim 8.
Zolfo teaches:
wherein the at least one of the interactive diagrams is a statistical chart (see figures 17 and 18 and para. 115-122 where venue data and the music played at the venues is stored in a database and users, on a requesting device such as a mobile device or computer device, may query the database; see figure 19 and para. 123-126 where business device may query the database for music data matching the requester’s specified criteria of a date range and an artist name, song title, and a venue; see also figure 16a-16b and para. 109-114 where the second user may query using “artist, venue, song, date” and the server returns a diagram of where the song was played during the time period specified in figure 16b specifically the results could list each venue separately and the number of times each venue played the song and the results may be presented graphically)

As per dependent Claim 11,
Zolfo/Dion teaches the method of claim 1.
Zolfo does not teach, but Dion teaches:
wherein the server updates the dashboard in real-time based on the set of play data (see para. 349-353 where information based on songs played at a location may be fed to a display in the location or a wall on a social networking site, the information may include song title, song artist, information about who played it (patron of the location who played the song), or information about a playlist and based on the detection of a song, custom generated information could be presented in para. 353-363 and figure 45 where in para. 358 the feed is displayed on a remote device through a social networking site directly to the device; see para. 353 “data could be fed spontaneously in a real-time dynamic broadcast of information to patrons and para. 349 where the information may be of interest to patrons on their way or considering whether to visit; para. 359 where Hotel California is being played which triggers factoids to appear in the feed)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zolfo invention with Dion with the motivation of promoting the entertainment event and location where the entertainment event is taking place as in paragraph 349 of Dion “it may be desirable to keep track of the events that are taking place at a location. This information, along with certain other content, may be of interest to patrons at the location, patrons on their way to or considering whether to visit a particular location, friends who cannot make it to a location…the feed of information may be stored locally or remote from the location and then distributed to interested subscribers, readers, or patrons”.

As per dependent Claim 12,
Zolfo/Dion teaches the method of claim 1.
Zolfo does not teach, but Dion teaches:
wherein the server determines whether there is a social network flag for the identifier of the song or the first user and causes a social media post to be made based on the identifier of the song or the first user responsive to the server determining that there is the social network flag for the identifier of the song or the first user (see para. 349-353 where information based on songs played at a location may be fed to a display in the location or a wall on a social networking site, the information may include song title, song artist, information about who played it (patron of the location who played the song), or information about a playlist and based on the detection of a song or keyword, custom generated information could be presented in para. 353-363 and figure 45 where in para. 358 the feed is displayed on a remote device through a social networking site directly to the device)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zolfo invention with Dion with the motivation of promoting the entertainment event and location where the entertainment event is taking place as in paragraph 349 of Dion “it may be desirable to keep track of the events that are taking place at a location. This information, along with certain other content, may be of interest to patrons at the location, patrons on their way to or considering whether to visit a particular location, friends who cannot make it to a location…the feed of information may be stored locally or remote from the location and then distributed to interested subscribers, readers, or patrons”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zolfo et al. (US2014/0067799) in view of Dion et al. (US2012/0158531) as applied to claim 1 above, further in view of Emerson, III hereinafter referred to as Emerson (US2014/0335834).

As per dependent Claim 4,
Zolfo/Dion teaches the method of claim 1. 
Zolfo teaches:
wherein the DJ software application identifies the song (see figure 3 and para. 61-62 where the music data module of the venue device keeps track of all the songs played at the venue (song name and artist name), each song is tagged with metadata such as name of the venue, location of venue, date and time song was played, the information is transmitted to the venue music data collection module 230)

Zolfo/Dion does not teach wherein the software application identifies the song based on monitoring of an audio output.

Emerson teaches:
wherein the software application identifies the song based on monitoring of an audio output (see Emerson para. 25 and 59 where the detection of the song to obtain the artist and title is achieved through digital signal processing (DSP) techniques commonly used by DJ software to perform “beat matching” to segue from one song to the next; para. 26-33 where in para. 26, the application monitors audio output to determine when that audio output constitutes music and then identifies the song along with the artist and title and para. 33 where a software application monitors audio output and can detect changes in the audio content such as one song to another, a song to DJ chatter and DJ chatter to commercial) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zolfo/Dion invention with Emerson with the motivation of increasing the efficiency of the invention as the Emerson modification allows for “this embodiment provides the ability to identify every song heard by the user” (para. 26) and “Software in the PC application detects changes in the nature of the audio content, such as from one song to another, from a song to DJ chatter, from DJ chatter to a commercial, or from one commercial to another to identify audio segments representing unique audio elements” (para. 33). Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Emerson wherein the software application identifies the song based on monitoring of an audio output for the Zolfo wherein the DJ software application identifies the song. Both applications identify song data such as song title and artist name; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zolfo et al. (US2014/0067799) in view of Dion et al. (US2012/0158531) as applied to claim 12 above, further in view of Strutton et al. (US2011/0112899).

As per dependent Claim 13,
Zolfo/Dion teaches the method of claim 12.
Zolfo/Dion does not teach wherein the social media post is simultaneously made to a plurality of social media networks.

Strutton teaches:
wherein the social media post is simultaneously made to a plurality of social media networks (see para. 37 where messages may be posted to multiple social media systems simultaneously)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zolfo/Dion invention with Strutton with the motivation of increasing efficiency as with the modification “obviate the need to access marketing programs individually to publish messages. Again, a client is able to manage many different marketing programs….across many different social media systems…from one convenient user portal” (para. 37).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Examiner is unaware of any combination of available prior art which teaches or suggests all of the limitations within claims 2 and 3 in a manner in which it is obvious to combine the references. Examiner noting the following limitations as not taught by prior art: “wherein the server detects the DJ software application before the song is identified during the entertainment event” and “wherein the DJ software application has a background running module and the server detects the DJ software application based on the background running module”.
The following are the closest prior art:
Laufer (US9747285) teaches geolocating entertainment events based on performers checking in to their performance and entertainment requesters can query for locations of entertainment events. However, the reference does not teach the limitations Examiner noted above.
Lin et al. (US8484089) teaches applications running in the background which are connected to a server to ensure that a song (which has been borrowed) may be deleted after the borrowing period is over. However, the reference does not teach the limitations Examiner noted above.
Cohen et al. (US2011/0137920) teaches mapping songs being listened to at a given location and where users can view on an interactive map all the locations where a song is playing. However, the reference does not teach the limitations Examiner noted above.
Komsi (US7293060) teaches an electronic disc jockey service which may hold entertainment events for several parties simultaneously at different geographic locations. However, the reference does not teach the limitations Examiner noted above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628